Case 1:19-cv-06776-KAM-CLP Document 5 Filed 02/24/20 Page 1 of 2 PageID #: 23




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

   DANIEL DELIFUS,                                  Case No: 1:19-cv-06776-KAM-CLP

         Plaintiff,
                                                    NOTICE OF VOLUNTARY DISMISSAL
         v.                                         PURSUANT TO FED. R. CIV. P.
                                                    41(a)(1)(A)(i)
   RA PHARMACEUTICALS, INC.,
   EDWARD MATHERS, ROBERT HEFT,
   TIMOTHY PEARSON, RAJEEV SHAH,
   AOIFE M. BRENNAN, BO CUMBO, and
   DOUGLAS TRECO,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Daniel Delifus hereby voluntarily dismisses the above-captioned action

as moot. Defendants have not served an answer or a motion for summary judgment.

Dated: February 24, 2020                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com

                                                    Counsel for Plaintiff

                                               1
Case 1:19-cv-06776-KAM-CLP Document 5 Filed 02/24/20 Page 2 of 2 PageID #: 24




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on February 24, 2020, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: February 24, 2020                     /s/ Daniel Sadeh
                                             Daniel Sadeh




                                               2
